DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites, “[a] fluid line connection…comprising: a metering system having a manifold”. The original disclosure recites, “[o]ne form of the fluid line connection 60 includes a female connector 70 and a male connector 72 assembled together. The female connector 70 is assembled onto the male connector 72 such as being rotatingly assembled with the male connector 72.” The original disclosure further recites, “[p]neumatic distribution system 32 includes a metering system 27, blower 26 and a plurality of air lines 36. The metering system 27 dispenses material from the tanks 24A, 24B, and 24C into a manifold 52 and then the manifold 52 directs the product into one of multiple conveyance tubes 50 and from there the product is conveyed to the air seeder 10 via a plurality of air lines 36.” The original disclosure does not support a fluid line connection comprising a metering system having a manifold, as claimed, because the metering system is not the fluid line connector. The Examiner has given full patentability consideration of the claims as presented and is unaware of a valid prior art rejection that could be applied to the claims as presented.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “[a] fluid line connection…comprising: a metering system having a manifold”; however, it is not clear the Examiner how a connection is a metering system. The Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 418225, Rice.
	In regards to claim 1, in Figures 3-7 and paragraphs detailing said figures, Rice discloses a fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector (B) having an inside diameter with a groove having a first groove portion that extends along a longitudinal axis of the female connector; a male connector (A) configured for internal assembly with the female connector, the male connector having an engagement mechanism configured to engage the groove and retain the male connector to the female connector to form a seal when the female connector is rotatingly assembled with the male connector; and a primary tube (D) removably coupled to the male connector through the female connector, the primary tube being separable from the female connector.
In regards to claim 2, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the groove includes a first groove portion that extends along a longitudinal axis of the female connector to connect with a second groove portion that extends laterally from the first groove portion.
In regards to claim 6, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the female connector has an outer surface that includes a plurality of engagement features.
In regards to claim 7, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the engagement mechanism on the male connector is an external tab.
In regards to claim 8, in Figures 3-7 and paragraphs detailing said figures, Rice discloses a fitting connector (r) configured to retain the primary tube thereon, the fitting connector configured for assembly with the female connector; and a locking ring (K) configured to attach to the female connector and retain the fitting connector with the female connector.
	In regards to claim 9, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the female connector and the locking ring each include a plurality of threads to threadingly engage each other.
	In regards to claim 10, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the primary tube has an outside diameter configured to assemble with the inside diameter of the female connector.
In regards to claim 12, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the female connector includes a second internal retention mechanism opposite the groove; and wherein the primary tube has an outside engagement mechanism configured to assemble with the second internal retention mechanism of the female connector to fluidly connect the primary tube to the male connector.
	In regards to claim 13, in Figures 3-7 and paragraphs detailing said figures, Rice discloses a fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector having an inside diameter that has grooves defined therein; a male connector configured for assembly with the female connector, the male connector having an external tab configured to engage the grooves and retain the male connector to the female connector to form a seal when the male connector is assembled with the female connector; a fitting connector configured to retain a primary tube thereon, a portion of the fitting connector coupled to the female connector; and a locking ring configured to attach to the female connector and retain the fitting connector with the female connector.
In regards to claim 14, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the female connector and the locking ring each include a plurality of threads to threadingly engage each other.
In regards to claim 15, in Figures 3-7 and paragraphs detailing said figures, Rice discloses the grooves includes a first groove portion that extends along a longitudinal axis of the female connector to connect with a second groove portion that extends laterally from the first groove portion.

Claim(s) 1-3, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4708370, Todd.
	In regards to claim 1, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses a fluid line connection for a pneumatic distribution system for an agricultural air seeder, the fluid line connection comprising: a female connector (10, 110) having an inside diameter with a groove having a first groove portion that extends along a longitudinal axis of the female connector; a male connector (15, 115) configured for internal assembly with the female connector, the male connector having an engagement mechanism configured to engage the groove and retain the male connector to the female connector to form a seal when the female connector is rotatingly assembled with the male connector; and a primary tube (11) removably coupled to the male connector through the female connector, the primary tube being separable from the female connector.
In regards to claim 2, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses the groove includes a first groove portion that extends along a longitudinal axis of the female connector to connect with a second groove portion that extends laterally from the first groove portion.
	In regards to claim 3, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses the groove includes a third groove portion that extends along the longitudinal axis to connect with the second groove portion.
In regards to claim 6, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses the female connector has an outer surface that includes a plurality of engagement features (56).
In regards to claim 7, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses the engagement mechanism on the male connector is an external tab.
	In regards to claim 11, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses a sealing member (180) positioned on an outer surface of the male connector, wherein the sealing member is configured to engage and form a second seal with the inside diameter of the female connector.
In regards to claim 12, in Figures 2-4 and 6 along with paragraphs detailing said figures, Todd discloses the female connector includes a second internal retention mechanism opposite the groove; and wherein the primary tube has an outside engagement mechanism configured to assemble with the second internal retention mechanism of the female connector to fluidly connect the primary tube to the male connector.	
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 4-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679